Citation Nr: 0734247	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  06-15 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for Hepatitis C and 
cirrhosis.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for an eye condition.
 
5.  Entitlement to service connection for impotence.

6.  Entitlement to service connection for a back condition.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to an initial rating compensable rating for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1976.  Other service from March 1978 to March 1995 
has been reported.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2005 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Honolulu, Hawaii, that denied the benefits sought on 
appeal.  The matter is currently being handled by the RO in 
Reno, Nevada.  

The Board notes that in an August 2007 VA Form 21-4138, the 
RO raises claims for an undiagnosed illness, conditions of 
the back, neck, shoulders, and hands, migraines, and 
diabetes.  As for diabetes, the Board notes that the veteran 
did pursue an appeal on this issue, but it is not currently 
in appellate status because the veteran's VA Form 9 as to 
this issue was untimely.  These issues are referred to the RO 
for appropriate action.  



The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran is entitled to proper VCAA notice under 38 
U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b).  The Board notes 
that the veteran has never been provided with notice 
informing him of what medical and lay evidence is necessary 
to substantiate a service connection claim for PTSD 
particularly.  The requirements for a PTSD claim are not the 
same as those for a general service connection claim.  The 
VCAA letters sent to the veteran provide some discussion on 
stressors, but they do not clearly delineate the requirements 
for service connection for a PTSD claim.  The veteran is 
entitled to such notice.

A review of the file reveals a need for further development.  
Significantly, at the May 2007 hearing, the veteran testified 
that since 2005 he has received all his treatment from the VA 
facility in Las Vegas, Nevada.  There are no records from 
this facility associated with the claims file whatsoever.  
Moreover, in an attachment to his May 2006 VA Form 9 the 
veteran provided a specific list of providers who have 
treated him for his conditions on appeal.  Investigation of 
these names reveals the providers are all associated with the 
VA facility in Las Vegas, Nevada.  It does not appear that 
the RO made any attempt to secure these records.  38 U.S.C. § 
5103A(b)(3) requires that VA make any attempts to get federal 
records "until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile."  
Further, as they are VA records, VA is held to have 
constructive notice of the contents of these records at the 
time of adjudication.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  These records must be obtained before the veteran's 
claims can be decided.

It further appears there are private medical records to 
obtain.  At the May 2007 hearing the veteran testified that 
he planned to obtain a nexus opinion from a private medical 
doctor related to his eye condition on appeal.  Such an 
opinion is not in the 


claims file.  38 C.F.R. § 3.159(c)(1) defines reasonable 
efforts in obtaining records outside the custody of the 
federal government as "an initial request for the records, 
and, if the records are not received, at least one follow-up 
request."  VA must attempt to obtain these records.

A remand is additionally required in order to afford the 
veteran a VA examination to determine the nature and etiology 
of several conditions on appeal.  In the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005). Such an 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.

In this case, several of the conditions on appeal have 
evidence of both a current diagnosis and in-service 
incurrence.  The most recent documentation of the veteran's 
diagnoses of Hepatitis C, depression, and hypertension is 
contained in a July 2005 VAMC treatment note.  In an August 
2004 treatment note the veteran was diagnosed with 
retinopathy.

As for in-service documentation of these conditions, with 
regard to his Hepatitis C, at the May 2007 hearing the 
veteran contended that while in service, he attempted to 
donate blood on a number of occasions and was refused due to 
an abnormality in his blood, which turned out to be related 
to his Hepatitis C.  The veteran's service medical records 
contain a reference showing that in April 1982, an abnormal 
blood test was documented.  As for the veteran's depression, 
the Board notes that in December 1993 and December 1994, some 
psychiatric symtomatology was noted in the veteran's service 
medical records, to include stress and adjustment troubles.  
At a November 2002 examination, the examiner noted the 
veteran was told he had 


hypertension, and that no medication was required.  As for 
the veteran's eye condition, the records reflect that in 
April 1985, April 1981, and August 1979, the veteran was 
diagnosed with conjunctivitis.

A VA examination is necessary as to each of these conditions 
to determine any relationship between the current diagnoses 
and service.  In this vein, it is noted that the veteran's 
Forms DD 214 show that active service ended in March 1995.  
The service medical record documenting hypertension as 
described above is dated from November 2002.  As such, it is 
essential that details about the character of the veteran's 
service be ascertained before adjudication can take place.  
The veteran's duty status in November 2002, including whether 
his service at that time constituted active duty for training 
or inactive duty for training, is unknown.  It does not 
appear this information was ever requested by the RO.  This 
must be determined before adjudication can take place.

Accordingly, the case is REMANDED for the following action:

1.  As to his claim for service 
connection for PTSD, send the veteran 
corrective VCAA notice under 38 U.S.C.A. 
§5103(a) and 38 C.F.R. § 3.159(b), that 
includes, but is not limited to, what 
medical and lay evidence is needed to 
substantiate a service connection claim 
for PTSD specifically.

2.  Obtain and associate with the claims 
file all records from the VA facility in 
Las Vegas, Nevada.  Ask the veteran if he 
has received treatment from any other VA 
facility and obtain and associate with 
the claims file any such records.  Do not 
associate duplicate records with the 
claims file.  If no records can be 
obtained after an exhaustive search, VA's 
efforts and any resolution determined 
must be fully documented for the record, 
and the requirements of 38 C.F.R. 
§ 3.159(e)(i)-(iv) (2006) must be 
complied with.

3. Contact the veteran and request that 
he provide authorization forms necessary 
to allow the RO to obtain the nexus 
opinion from the private medical doctor 
referred to at his May 2007 hearing.  
Thereafter, the RO should attempt to 
obtain those records.  Do not associate 
duplicate records with the file.

4.  Contact the  appropriate service 
entity and request that (1) it verify the 
veteran's periods of active duty, active 
duty for training, and inactive duty for 
training, after March 1995, and (2) 
forward any and all available service 
medical records associated with such duty 
that are not already incorporated in the 
record.  If no additional service medical 
records are located or if the dates and 
character of the veteran's service cannot 
be ascertained, a written statement to 
that effect should be requested for 
incorporation into the record.

5.  Afford the veteran VA examinations to 
ascertain the 
nature and etiology of the following 
conditions:
a.	Hepatitis C and cirrhosis
b.	depression 
c.	an eye condition
d.	hypertension.

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 


percent), or less likely than not (i.e., 
probability less than 50 percent), that 
any of the above conditions had their 
onset during service or are in any other 
way causally related to his active 
service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  The 
consequences of failure to report for a 
VA examination without good cause may 
include denial of his claim. 38 C.F.R. §§ 
3.158, 3.655 (2007).

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claims.  If the claims remain denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



